Citation Nr: 0403113	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  00 16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, which is diagnosed as schizophrenia.   


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The available service department records show veteran had 
active service or active duty for training from December 1984 
to April 1985 in the United States Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


REMAND

The veteran argues that he served on active duty in the 
United States Army Reserves from September 1987 to November 
1987.  In an October 1999 application for compensation or 
pension he reported serving in the United States Army from 
December 1984 to April 1985.  A Certificate of Release or 
Discharge from Active Duty indicates he performed active 
service or active duty for training from December 1984 to 
April 1985 in the United States Army National Guard.  Service 
personnel records indicate that he served in the United 
States Army National Guard from August 1984 to September 
1985.  They show he was reassigned in September 1985 until 
his transferred to inactive National Guard status in November 
1986.  They show he was discharged from the United States 
Army National Guard in October 1987 and transferred to the 
United States Army Reserves.  The veteran's length and type 
of service must be clarified in this case.  

The evidence shows veteran was committed by court order to 
the East Mississippi State Hospital from October 1994 to 
November 1994 and was diagnosed with chronic paranoid 
schizophrenia.  The claims folder does not include all the 
medical records from this hospitalization.  .  

The veteran submitted a copy of an August 2000 handwritten 
stated from his primary care physician, P.H. Arnold, M.D., 
who apparently is a specialist in internal medicine.  Dr. 
Arnold stated that veteran's psychiatric disorder is just as 
likely as not caused by military service.  There is no 
specific diagnosis of the type of psychiatric disorder he is 
referring to or the reasons for his nexus opinion.  Veteran 
has stated that he has received treatment by Dr. Arnold for a 
psychiatric condition since 1996.  These records have not 
been obtained.  

In an undated report of psychiatric re-evaluation from the 
South Mississippi Psychiatric Group submitted in June 2003, 
the physician stated that veteran had last been seen in April 
2002 and was requesting a second opinion regarding his 
diagnosis.  The records of prior treatment, evaluation and 
assessment have not been obtained.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Accordingly, this case is REMANDED for the following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims for entitlement 
to service connection for an acquired 
psychiatric disorder and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  The VBA AMC should contact the 
appropriate service department in order 
to specifically certify with whom veteran 
served, the specific dates of service and 
the specific service performed.  The 
certification may be requested from the 
National Personnel Records Center, the 
United States Army Reserve Personnel 
Center, the Office of the Adjutant 
General, State Military Department, 
Alabama Army National Guard, or any other 
facility referred to by one of these 
service organizations.  There confusion 
regarding veteran's service in the United 
States Army National Guard and the United 
States Army Reserves is outlined in the 
body of this remand decision.  Efforts to 
ascertain this information should 
continue until it is obtained or 
reasonably certain that further efforts 
would be futile.  

3.  The VBA AMC should request veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his psychiatric disorder.  
The evidence already indicates that there 
are additional records from: Dr. Arnold 
of Prentiss Internal Medicine Associate, 
which are dated since 1996; the Pine Belt 
Mental Health Center, which are dated 
since December 1999; and the South 
Mississippi Psychiatric Group, which are 
dated at least since in April 2002.  The 
veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained the VBA AMC should notify 
veteran of such and described the efforts 
used in requesting these records.  

4.  After completion of numbers 1 -3 
above, the VBA AMC should arrange for a 
VA special psychiatric examination with 
the appropriate VA medical facility.  The 
purpose of the examination is to 
determine the nature and etiology of any 
current psychiatric disorder.  This has 
been consistently diagnosed as 
schizophrenia in the past.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  After 
a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:

Does the veteran currently have 
schizophrenia?  If so, provide an opinion 
as to when schizophrenia first began 
based on the evidence?  If any other 
psychiatric disorder is diagnosed, the 
examiner should also express a similar 
opinion on such other psychiatric 
disorder.  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  In so doing, the 
examiner is requested to comment on the 
opinion provided in the August 2000 
handwritten statement from veteran's 
primary care physician, Dr. Arnold, who 
apparently is a specialist in internal 
medicine, and the undated report of 
psychiatric re-evaluation from the South 
Mississippi Psychiatric Group, which was 
submitted in June 2003.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the claim of 
entitlement to service connection for an 
acquired psychiatric disorder.   If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


